EXHIBIT 10.5
Execution Version
DynCorp International LLC
DIV Capital Corporation
9.500% Senior Subordinated Notes due 2013
unconditionally guaranteed as to the
payment of principal, premium,
if any, and interest by the Guarantors named on Schedule I hereto
Exchange and Registration Rights Agreement
July 28, 2008
Wachovia Capital Markets, LLC
Goldman, Sachs & Co.,
As representatives of the several Purchasers
named in Schedule I to the Purchase Agreement
c/o Wachovia Capital Markets, LLC
One Wachovia Center
301 South College Street
Charlotte, NC 28288-0604
Ladies and Gentlemen:
DynCorp International LLC, a Delaware limited liability company (the “Company”),
and DIV Capital Corporation, a wholly-owned subsidiary of the Company with
nominal assets that conducts no operations (“DIV Capital,” and together with the
Company, the “Issuers”) propose to issue and sell to the Purchasers (as defined
herein) upon the terms set forth in the Purchase Agreement (as defined herein)
its 9.500% Senior Subordinated Notes due 2013, which are unconditionally
guaranteed by the Guarantors (as defined herein). As an inducement to the
Purchasers to enter into the Purchase Agreement and in satisfaction of a
condition to the obligations of the Purchasers thereunder, the Issuers agree
with the Purchasers for the benefit of holders (as defined herein) from time to
time of the Registrable Securities (as defined herein) as follows:
1. Certain Definitions. For purposes of this Exchange and Registration Rights
Agreement, the following terms shall have the following respective meanings:
“Base Interest” shall mean the interest that would otherwise accrue on the
Securities under the terms thereof and the Indenture, without giving effect to
the provisions of this Exchange and Registration Rights Agreement.
“Blackout Period” has the meaning assigned thereto in Section 2(f) hereof.

 





--------------------------------------------------------------------------------



 



The term “broker-dealer” shall mean any broker or dealer registered with the
Commission under the Exchange Act.
“Closing Date” shall mean the date on which the Securities are initially issued.
“Commission” shall mean the United States Securities and Exchange Commission, or
any other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.
“Conduct Rules” shall have the meaning assigned thereto in Section 3(d)(xix)
hereof.
“Effective Time,” in the case of (i) an Exchange Registration, shall mean the
time and date as of which the Commission declares the Exchange Registration
Statement effective or as of which the Exchange Registration Statement otherwise
becomes effective and (ii) a Shelf Registration, shall mean the time and date as
of which the Commission declares the Shelf Registration Statement effective or
as of which the Shelf Registration Statement otherwise becomes effective.
“Electing Holder” shall mean any holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Issuers in
accordance with Section 3(d)(ii) or 3(d)(iii) hereof.
“Exchange Act” shall mean the Securities Exchange Act of 1934, or any successor
thereto, as the same shall be amended from time to time.
“Exchange Offer” shall have the meaning assigned thereto in Section 2(a) hereof.
“Exchange Registration” shall have the meaning assigned thereto in Section 3(c)
hereof.
“Exchange Registration Statement” shall have the meaning assigned thereto in
Section 2(a) hereof.
“Exchange Securities” shall have the meaning assigned thereto in Section 2(a)
hereof.
“FINRA” has the meaning assigned thereto in Section 3(d)(xix) hereof.
“Guarantee” shall have the meaning assigned thereto in the definition of
“Securities” in this Section 1.
“Guarantor” shall have the meaning assigned thereto in the Indenture.
The term “holder” shall mean each of the Purchasers and other persons who
acquire Registrable Securities from time to time (including any successors or
assigns), in each case for so long as such person owns any Registrable
Securities.
“Indenture” shall mean the Indenture, dated as of February 11, 2005, among the
Issuers, the Guarantors and The Bank of New York, as Trustee, as the same shall
be amended from time to time.

 

2



--------------------------------------------------------------------------------



 



“Notice and Questionnaire” means a Notice of Registration Statement and Selling
Securityholder Questionnaire substantially in the form of Exhibit A hereto.
“Outstanding Securities” means the Issuers’ outstanding 9.500% Senior
Subordinated Notes due 2013 issued on February 11, 2005, which, along with the
Securities, form a single class of debt securities under the Indenture.
The term “person” shall mean a corporation, association, limited liability
company, partnership, organization, business, individual, government or
political subdivision thereof or governmental agency.
“Purchase Agreement” shall mean the Purchase Agreement, dated as of July 14,
2008, among the Purchasers, the Guarantors and the Issuers relating to the
Securities.
“Purchasers” shall mean the Purchasers named in Schedule I to the Purchase
Agreement.
“Registrable Securities” shall mean the Securities; provided, however, that a
Security shall cease to be a Registrable Security when (i) in the circumstances
contemplated by Section 2(a) hereof, the Security has been exchanged for an
Exchange Security in an Exchange Offer as contemplated in Section 2(a) hereof
(provided that any Exchange Security that, pursuant to the last two sentences of
Section 2(a) hereof, is included in a prospectus for use in connection with
resales by broker-dealers shall be deemed to be a Registrable Security with
respect to Sections 5, 6 and 9 until resale of such Registrable Security has
been effected within the 180-day period referred to in Section 2(a) hereof);
(ii) in the circumstances contemplated by Section 2(b) hereof, a Shelf
Registration Statement registering such Security under the Securities Act has
been declared or becomes effective and such Security has been sold or otherwise
transferred by the holder thereof pursuant to and in a manner contemplated by
such effective Shelf Registration Statement; (iii) such Security is sold
pursuant to Rule 144 under circumstances in which any legend borne by such
Security relating to restrictions on transferability thereof, under the
Securities Act or otherwise, is removed by the Issuers or pursuant to the
Indenture; (iv) such Security is eligible to be sold by a person who has not
been our affiliate during the preceding 90 days without any volume or manner of
sale restrictions under the Securities Act, we have provided a certificate to
the Trustee instructing the Trustee that the restricted legend on such Security
no longer applies, and such Security shall have been assigned an unrestricted
CUSIP number; or (v) such Security shall cease to be outstanding.
“Registration Default” shall have the meaning assigned thereto in Section 2(c)
hereof.
“Registration Expenses” shall have the meaning assigned thereto in Section 4
hereof.
“Resale Period” shall have the meaning assigned thereto in Section 2(a) hereof.
“Restricted Holder” shall mean (i) a holder that is an affiliate of either of
the Issuers within the meaning of Rule 405, (ii) a holder who acquires Exchange
Securities outside the ordinary course of such holder’s business, (iii) a holder
who has arrangements or understandings with any person to participate in the
Exchange Offer for the purpose of distributing Exchange Securities and (iv) a
holder that is a broker-dealer, but only with respect to Exchange Securities
received by such broker-dealer pursuant to an Exchange Offer in exchange for
Registrable Securities acquired by the broker-dealer directly from either of the
Issuers.

 

3



--------------------------------------------------------------------------------



 



“Rule 144,” “Rule 405,” “Rule 415” and “Rule 433” shall mean, in each case, such
rule promulgated under the Securities Act (or any successor provision), as the
same shall be amended from time to time.
“Securities” shall mean, collectively, the 9.500% Senior Subordinated Notes, due
2013, of the Issuers to be issued and sold to the Purchasers pursuant to the
Purchase Agreement, and securities issued in exchange therefor or in lieu
thereof pursuant to the Indenture. Each Security is entitled to the benefit of
the guarantee provided for in the Indenture (the “Guarantee”) and, unless the
context otherwise requires, any reference herein to a “Security,” an “Exchange
Security” or a “Registrable Security” shall include a reference to the related
Guarantee.
“Securities Act” shall mean the Securities Act of 1933, or any successor
thereto, as the same shall be amended from time to time.
“Shelf Registration” shall have the meaning assigned thereto in Section 2(b)
hereof.
“Shelf Registration Statement” shall have the meaning assigned thereto in
Section 2(b) hereof.
“Special Interest” shall have the meaning assigned thereto in Section 2(c)
hereof.
“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, or any
successor thereto, and the rules, regulations and forms promulgated thereunder,
all as the same shall be amended from time to time.
Unless the context otherwise requires, any reference herein to a “Section” or
“clause” refers to a Section or clause, as the case may be, of this Exchange and
Registration Rights Agreement, and the words “herein,” “hereof” and “hereunder”
and other words of similar import refer to this Exchange and Registration Rights
Agreement as a whole and not to any particular Section or other subdivision.
2. Registration Under the Securities Act.
(a) Except as set forth in Section 2(b) below, the Issuers agree to file under
the Securities Act, as soon as practicable, but no later than 180 days after the
Closing Date, or if the 180th day is not a business day the first business day
thereafter, a registration statement relating to an offer to exchange (such
registration statement, the “Exchange Registration Statement,” and such offer,
the “Exchange Offer”) any and all of the Securities for a like aggregate
principal amount of debt securities issued by the Issuers and guaranteed by the
Guarantors, which debt securities and guarantee are substantially identical to
the Securities and the related Guarantee, respectively (and are entitled to the
benefits of a trust indenture which is substantially identical to the Indenture
or is the Indenture and which has been qualified under the Trust Indenture Act),
except that they have been registered pursuant to an effective registration
statement under the Securities Act and do not contain provisions for the
additional interest contemplated in Section 2(c) below (such new debt securities
hereinafter called “Exchange Securities”). The Issuers agree to use all
commercially reasonable efforts to cause the Exchange Registration Statement to
become effective under the Securities Act as soon as reasonably practicable, but
no later than 270 days after the Closing Date, or if the 270th day is not a
business day,

 

4



--------------------------------------------------------------------------------



 



the first business day thereafter. The Exchange Offer will be registered under
the Securities Act on the appropriate form and will comply with all applicable
tender offer rules and regulations under the Exchange Act. The Issuers further
agree to use all commercially reasonable efforts to commence and complete the
Exchange Offer promptly, but no later than 45 business days after such
registration statement has become effective, hold the Exchange Offer open for at
least 30 days and exchange Exchange Securities for all Registrable Securities
that have been properly tendered and not withdrawn on or prior to the expiration
of the Exchange Offer. The Exchange Offer will be deemed to have been
“completed” only if the debt securities and related guarantee received by
holders other than Restricted Holders in the Exchange Offer for Registrable
Securities are, upon receipt, transferable by each such holder without
restriction under the Securities Act and the Exchange Act (except for the
requirement to deliver a prospectus included in the Exchange Registration
Statement applicable to resales by any broker-dealer pursuant to an Exchange
Offer in exchange for Registrable Securities other than those acquired by the
broker-dealer directly from the Issuers) and without material restrictions under
the blue sky or securities laws of a substantial majority of the States of the
United States of America. The Exchange Offer shall be deemed to have been
completed upon the earlier to occur of (i) the Issuers having exchanged the
Exchange Securities for all outstanding Registrable Securities pursuant to the
Exchange Offer and (ii) the Issuers having exchanged, pursuant to the Exchange
Offer, Exchange Securities for all Registrable Securities that have been
properly tendered and not withdrawn before the expiration of the Exchange Offer,
which shall be on a date that is at least 30 days following the commencement of
the Exchange Offer. The Issuers and the Guarantors agree (x) to include in the
Exchange Registration Statement a prospectus for use in any resales by any
holder of Exchange Securities that is a broker-dealer and any other person to
which the requirement to deliver a prospectus included in the Exchange
Registration Statement is applicable and (y) to keep such Exchange Registration
Statement effective for a period (the “Resale Period”) of 180 days (or such
shorter period during which such broker-dealers are required by law to deliver a
prospectus). With respect to such Exchange Registration Statement, such holders
shall have the benefit of the rights of indemnification and contribution set
forth in Sections 6(a), (c), (d) and (e) hereof.
(b) If (i) the Issuers and the Guarantors are not permitted to consummate the
Exchange Offer because the Exchange Offer is not permitted by applicable law or
Commission policy; (ii) the Exchange Offer has not been completed within
310 days following the Closing Date or (iii) any Restricted Holder notifies the
Issuers prior to the 15th business day following consummation of the Exchange
Offer that (a) it is prohibited by law or Commission policy from participating
in the Exchange Offer, (b) it may not resell the Exchange Securities acquired by
it in the Exchange Offer to the public without delivering a prospectus and the
prospectus contained in the Exchange Offer Registration Statement is not
appropriate or available for such resales or (c) it is a broker-dealer and owns
Securities acquired directly from the Issuers or an affiliate of either Issuer,
the Issuers and the Guarantors shall, in lieu of (or, in the case of clause
(iii), in addition to) conducting the Exchange Offer contemplated by
Section 2(a), file under the Securities Act as soon as reasonably practicable,
but no later than 45 business days after the time such obligation to file
arises, a “shelf” registration statement providing for the registration of, and
the sale on a continuous or delayed basis by the holders of, all of the
Registrable Securities, pursuant to Rule 415 or any similar rule that may be
adopted by the Commission (such filing, the “Shelf Registration” and such
registration statement, the “Shelf Registration Statement”).

 

5



--------------------------------------------------------------------------------



 



The Issuers agree to use all commercially reasonable efforts (x) to cause the
Shelf Registration Statement to become or be declared effective no later than
150 days after such Shelf Registration Statement is filed and to keep such Shelf
Registration Statement continuously effective (other than during any Blackout
Period) for a period ending on the earlier of the anniversary of the Effective
Time or such time as there are no longer any Registrable Securities outstanding,
provided, however, that no holder shall be entitled to be named as a selling
securityholder in the Shelf Registration Statement or to use the prospectus
forming a part thereof for resales of Registrable Securities unless such holder
is an Electing Holder, and (y) after the Effective Time of the Shelf
Registration Statement, promptly upon the request of any holder of Registrable
Securities that is not then an Electing Holder, to take any action reasonably
necessary to enable such holder to use the prospectus forming a part thereof for
resales of Registrable Securities, including, without limitation, any action
necessary to identify such holder as a selling securityholder in the Shelf
Registration Statement, provided, however, that nothing in this Clause (y) shall
relieve any such holder of the obligation to return a completed and signed
Notice and Questionnaire to the Issuers in accordance with Section 3(d)(iii)
hereof. The Issuers further agree to supplement or make amendments to the Shelf
Registration Statement, as and when required by the rules, regulations or
instructions applicable to the registration form used by the Issuers for such
Shelf Registration Statement or by the Securities Act or rules and regulations
thereunder for shelf registration, and the Issuers agree to furnish to each
Electing Holder copies of any such supplement or amendment prior to its being
used or promptly following its filing with the Commission.
(c) In the event that (i) the Issuers have not filed the Exchange Registration
Statement or Shelf Registration Statement on or before the date on which such
registration statement is required to be filed pursuant to Section 2(a) or 2(b)
hereof, respectively, or (ii) such Exchange Registration Statement or Shelf
Registration Statement has not become effective or been declared effective by
the Commission on or before the date on which such registration statement is
required to become or be declared effective pursuant to Section 2(a) or 2(b),
respectively, or (iii) the Exchange Offer has not been completed within 45
business days after the initial effective date of the Exchange Registration
Statement relating to the Exchange Offer (if the Exchange Offer is then required
to be made) or (iv) any Exchange Registration Statement or Shelf Registration
Statement required by Section 2(a) or 2(b) hereof is filed and declared
effective but shall thereafter either be withdrawn by the Issuers or shall
become subject to an effective stop order issued pursuant to Section 8(d) of the
Securities Act suspending the effectiveness of such registration statement
(except as specifically permitted herein, including any Blackout Period
permitted herein) without being succeeded immediately by an additional
registration statement filed and declared effective (each such event referred to
in clauses (i) through (iv), a “Registration Default” and each period during
which a Registration Default(s) has occurred and is continuing, a “Registration
Default Period”), then, as liquidated damages for such Registration Default(s),
subject to the provisions of Section 9(b), special interest (“Special
Interest”), in addition to the Base Interest, shall accrue on the outstanding
principal amount of the Registrable Securities at a per annum rate of 0.25% for
the first 90 days of the Registration Default Period, at a per annum rate of
0.50% for the second 90 days of the Registration Default Period, at a per annum
rate of 0.75% for the third 90 days of the Registration Default Period and at a
per annum rate of 1.0% thereafter for the remaining portion of the Registration
Default Period.

 

6



--------------------------------------------------------------------------------



 



(d) The Issuers shall take, and shall cause the Guarantors to take, all actions
necessary or advisable to be taken by them to ensure that the transactions
contemplated herein are effected as so contemplated, including all actions
necessary or desirable to register the Guarantee under the registration
statement contemplated in Section 2(a) or 2(b) hereof, as applicable.
(e) Any reference herein to a registration statement as of any time shall be
deemed to include any document incorporated, or deemed to be incorporated,
therein by reference as of such time and any reference herein to any
post-effective amendment to a registration statement as of any time shall be
deemed to include any document incorporated, or deemed to be incorporated,
therein by reference as of such time.
(f) Notwithstanding anything herein to the contrary, the Issuers, upon advising
the Purchasers in writing, may, pursuant to the advice of outside counsel to the
Issuers, delay the filing or effectiveness of any Exchange Registration
Statement or Shelf Registration Statement (if not filed or effective, as
applicable) or suspend, or otherwise fail to maintain, the effectiveness thereof
or cease to permit the use of the prospectus included therein for a period (the
“Blackout Period”) not to exceed an aggregate of 60 days in any twelve
consecutive month period in the event that (i) the Board of Directors or Board
of Managers, as the case may be, of an Issuer reasonably and in good faith
determines that the premature disclosure of a material event at such time could
reasonably be expected to have a material adverse effect on the Issuers’
business, operations or prospects or (ii) the disclosure otherwise relates to a
material business transaction which has not been publicly disclosed and the
Board of Directors or Board of Managers, as the case may be, of an Issuer
reasonably and in good faith determines that any such disclosure could
reasonably be expected to jeopardize the success of such transaction; provided,
that, upon the termination of such Blackout Period, the Issuers promptly shall
advise the Purchasers that such Blackout Period has been terminated.
3. Registration Procedures.
If the Issuers file a registration statement pursuant to Section 2(a) or Section
2(b) hereof, the following provisions shall apply:
(a) At or before the Effective Time of the Exchange Offer or the Shelf
Registration, as the case may be, the Issuers shall qualify the Indenture under
the Trust Indenture Act.
(b) In the event that such qualification would require the appointment of a new
trustee under the Indenture, the Issuers shall appoint a new trustee thereunder
pursuant to the applicable provisions of the Indenture.

 

7



--------------------------------------------------------------------------------



 



(c) In connection with the Issuers’ obligations with respect to the registration
of Exchange Securities as contemplated by Section 2(a) hereof (the “Exchange
Registration”), if applicable, the Issuers shall, as soon as reasonably
practicable (or as otherwise specified):
(i) prepare and file with the Commission, as soon as reasonably practicable but
no later than 180 days after the Closing Date, or if the 180th day is not a
business day, the first business day thereafter, an Exchange Registration
Statement on any form which may be utilized by the Issuers and which shall
permit the Exchange Offer and resales of Exchange Securities by broker-dealers
during the Resale Period to be effected as contemplated by Section 2(a) hereof,
and use all commercially reasonable efforts to cause such Exchange Registration
Statement to become effective as soon as reasonably practicable thereafter, but
no later than 270 days after the Closing Date, or if the 270th day is not a
business day, the first business day thereafter;
(ii) as soon as reasonably practicable prepare and file with the Commission such
amendments and supplements to such Exchange Registration Statement and the
prospectus included therein as may be necessary to effect and maintain the
effectiveness of such Exchange Registration Statement for the periods and
purposes contemplated in Section 2(a) hereof and as may be required by the
applicable rules and regulations of the Commission and the instructions
applicable to the form of such Exchange Registration Statement, and promptly
provide each broker-dealer holding Exchange Securities with such number of
copies of the prospectus included therein (as then amended or supplemented), in
conformity in all material respects with the requirements of the Securities Act
and the Trust Indenture Act and the rules and regulations of the Commission
thereunder, as such broker-dealer reasonably may request prior to the expiration
of the Resale Period, for use in connection with resales of Exchange Securities;
(iii) promptly notify each broker-dealer that has requested or received copies
of the prospectus included in such registration statement, and confirm such
advice in writing, (A) when such Exchange Registration Statement or the
prospectus included therein or any prospectus amendment or supplement or
post-effective amendment has been filed, and, with respect to such Exchange
Registration Statement or any post-effective amendment, when the same has become
effective, (B) of any comments by the Commission and by the blue sky or
securities commissioner or regulator of any state with respect thereto or any
request by the Commission for amendments or supplements to such Exchange
Registration Statement or prospectus or for additional information, (C) of the
issuance by the Commission of any stop order suspending the effectiveness of
such Exchange Registration Statement or the initiation or threatening of any
proceedings for that purpose, (D) if at any time the representations and
warranties of the Issuers contemplated by Section 5 cease to be true and correct
in all material respects, (E) of the receipt by the Issuers of any notification
with respect to the suspension of the qualification of the Exchange Securities
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose, (F) the occurrence of any event that causes either Issuer to
become an “ineligible issuer” as defined in Rule 405 or (G) at any time during
the Resale Period when a prospectus is required to be delivered under the
Securities Act, that such Exchange Registration Statement, prospectus,
prospectus amendment or supplement or post-effective amendment does not conform
in all material respects to the applicable requirements of the Securities Act
and the Trust Indenture Act and the rules and regulations of the Commission
thereunder or contains an untrue statement of a material fact or omits to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;

 

8



--------------------------------------------------------------------------------



 



(iv) in the event that the Issuers would be required, pursuant to
Section 3(e)(iii)(F) above, to notify any broker-dealers holding Exchange
Securities, promptly prepare and furnish to each such holder a reasonable number
of copies of a prospectus supplemented or amended so that, as thereafter
delivered to purchasers of such Exchange Securities during the Resale Period,
such prospectus shall conform in all material respects to the applicable
requirements of the Securities Act and the Trust Indenture Act and the rules and
regulations of the Commission thereunder and shall not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;
(v) use all commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of such Exchange Registration Statement or
any post-effective amendment thereto at the earliest practicable date;
(vi) use all commercially reasonable efforts to (A) register or qualify the
Exchange Securities under the securities laws or blue sky laws of such
jurisdictions as are contemplated by Section 2(a) no later than the commencement
of the Exchange Offer, (B) keep such registrations or qualifications in effect
and comply with such laws so as to permit the continuance of offers, sales and
dealings therein in such jurisdictions until the expiration of the Resale Period
and (C) take any and all other actions as may be reasonably necessary or
advisable to enable each broker-dealer holding Exchange Securities to consummate
the disposition thereof in such jurisdictions; provided, however, that neither
the Issuers nor the Guarantors shall be required for any such purpose to
(1) qualify as a foreign corporation in any jurisdiction wherein it would not
otherwise be required to qualify but for the requirements of this
Section 3(c)(vi), (2) consent to general service of process in any such
jurisdiction or (3) make any changes to its certificate of formation,
certificate of incorporation, limited liability company agreement or by-laws, as
applicable, or any agreement between it and its stockholders;
(vii) use all commercially reasonable efforts to obtain the consent or approval
of each governmental agency or authority, whether federal, state or local, which
may be required to effect the Exchange Registration, the Exchange Offer and the
offering and sale of Exchange Securities by broker-dealers during the Resale
Period;
(viii) provide a CUSIP number for all Exchange Securities, not later than the
applicable Effective Time, and use their best efforts to cause the CUSIP Service
Bureau to issue the same CUSIP number for such Exchange Securities as for the
Outstanding Securities; and
(ix) comply with all applicable rules and regulations of the Commission, and
make generally available to their securityholders as soon as reasonably
practicable but no later than 18 months after the effective date of such
Exchange Registration Statement, an earning statement of the Company and its
subsidiaries complying with Section 11(a) of the Securities Act (including, at
the option of the Issuers, Rule 158 thereunder).

 

9



--------------------------------------------------------------------------------



 



(d) In connection with the Issuers’ obligations with respect to the Shelf
Registration, if applicable, the Issuers shall, as soon as practicable (or as
otherwise specified):
(i) prepare and file with the Commission, as soon as reasonably practicable but
in any case within the time periods specified in Section 2(b), a Shelf
Registration Statement on any form which may be utilized by the Issuers and
which shall register all of the Registrable Securities for resale by the holders
thereof in accordance with such method or methods of disposition as may be
specified by such of the holders as, from time to time, may be Electing Holders
and use all commercially reasonable efforts to cause such Shelf Registration
Statement to become effective (other than during any Blackout Period, as defined
in Section 2(f) hereof) as soon as reasonably practicable but in any case within
the time periods specified in Section 2(b) hereof;
(ii) not less than 30 calendar days prior to the Effective Time of the Shelf
Registration Statement, mail the Notice and Questionnaire to the holders of
Registrable Securities; no holder shall be entitled to be named as a selling
securityholder in the Shelf Registration Statement as of the Effective Time, and
no holder shall be entitled to use the prospectus forming a part thereof for
resales of Registrable Securities at any time, unless such holder has returned a
completed and signed Notice and Questionnaire to the Issuers by the deadline for
response set forth therein; provided, however, holders of Registrable Securities
shall have at least 28 calendar days from the date on which the Notice and
Questionnaire is first mailed to such holders to return a completed and signed
Notice and Questionnaire to the Issuers;
(iii) after the Effective Time of the Shelf Registration Statement, upon the
request of any holder of Registrable Securities that is not then an Electing
Holder, promptly send a Notice and Questionnaire to such holder; provided that
the Issuers shall not be required to take any action to name such holder as a
selling securityholder in the Shelf Registration Statement or to enable such
holder to use the prospectus forming a part thereof for resales of Registrable
Securities until such holder has returned a completed and signed Notice and
Questionnaire to the Issuers;
(iv) as soon as reasonably practicable prepare and file with the Commission such
amendments and supplements to such Shelf Registration Statement and the
prospectus included therein as may be necessary to effect and maintain the
effectiveness of such Shelf Registration Statement for the period specified in
Section 2(b) hereof and as may be required by the applicable rules and
regulations of the Commission and the instructions applicable to the form of
such Shelf Registration Statement, and furnish to the Electing Holders copies of
any such supplement or amendment simultaneously with or prior to its being used
or filed with the Commission;
(v) comply with the provisions of the Securities Act with respect to the
disposition of all of the Registrable Securities covered by such Shelf
Registration Statement in accordance with the intended methods of disposition by
the Electing Holders provided for in such Shelf Registration Statement;

 

10



--------------------------------------------------------------------------------



 



(vi) provide (A) the Electing Holders, (B) the underwriters (which term, for
purposes of this Exchange and Registration Rights Agreement, shall include a
person deemed to be an underwriter within the meaning of Section 2(a)(11) of the
Securities Act), if any, thereof, (C) any sales or placement agent therefor,
(D) counsel for any such underwriter or agent and (E) not more than one counsel
for all the Electing Holders the opportunity to participate in the preparation
of such Shelf Registration Statement, each prospectus included therein or filed
with the Commission and each amendment or supplement thereto;
(vii) for a reasonable period prior to the filing of such Shelf Registration
Statement, and throughout the period specified in Section 2(b) hereof, make
available at reasonable times at the Issuers’ principal places of business or
such other reasonable place for inspection by the persons referred to in
Section 3(d)(vi) hereof who shall certify to the Issuers that they have a
current intention to sell the Registrable Securities pursuant to the Shelf
Registration such financial and other information and books and records of the
Issuers, and cause the officers, employees, counsel and independent certified
public accountants of the Issuers to respond to such inquiries, as shall be
reasonably necessary, in the judgment of the respective counsel referred to in
Section 3(d)(vi) hereof, to conduct a reasonable investigation within the
meaning of Section 11 of the Securities Act; provided, however, that each such
party shall be required to maintain in confidence and not to disclose to any
other person any information or records reasonably designated by the Issuers as
being confidential, until such time as (A) such information becomes a matter of
public record (whether by virtue of its inclusion in such Shelf Registration
Statement or otherwise, but not because of disclosure by such person or its
representatives that was otherwise in breach of this provision), (B) such person
shall be required so to disclose such information pursuant to a subpoena or
order of any court or other governmental agency or body having jurisdiction over
the matter (subject to the requirements of such order, and only after such
person shall have given the Issuers prompt prior written notice of such
requirement), or (C) such information is required to be set forth in such Shelf
Registration Statement or the prospectus included therein or in an amendment to
such Shelf Registration Statement or an amendment or supplement to such
prospectus in order that such Shelf Registration Statement, prospectus,
amendment or supplement, as the case may be, complies with applicable
requirements of the federal securities laws and the rules and regulations of the
Commission and does not contain an untrue statement of a material fact or omit
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing;
(viii) promptly notify each of the Electing Holders, any sales or placement
agent therefor and any underwriter thereof (which notification may be made
through any managing underwriter that is a representative of such underwriter
for such purpose) and confirm such advice in writing, (A) when such Shelf
Registration Statement or the prospectus included therein or any prospectus
amendment or supplement or post-effective amendment has been filed, and, with
respect to such Shelf Registration Statement or any post-effective amendment,
when the same has become effective, (B) of any comments by the Commission and by
the blue sky or securities commissioner or regulator of any state with respect
thereto or any request by the Commission for amendments or supplements to such
Shelf Registration Statement or prospectus or for additional

 

11



--------------------------------------------------------------------------------



 



information, (C) of the issuance by the Commission of any stop order suspending
the effectiveness of such Shelf Registration Statement or the initiation or
threatening of any proceedings for that purpose, (D) if at any time the
representations and warranties of the Issuers contemplated by Section 3(d)(xvii)
or Section 5 hereof cease to be true and correct in all material respects,
(E) of the receipt by the Issuers of any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose, (F) the occurrence of any event that causes either Issuer to become an
“ineligible issuer” as defined in Rule 405 or (G) if at any time when a
prospectus is required to be delivered under the Securities Act, that such Shelf
Registration Statement, prospectus, prospectus amendment or supplement or
post-effective amendment does not conform in all material respects to the
applicable requirements of the Securities Act and the Trust Indenture Act and
the rules and regulations of the Commission thereunder or contains an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;
(ix) use all commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of such Shelf Registration Statement or any
post-effective amendment thereto at the earliest practicable date;
(x) if requested by any managing underwriter or underwriters, any placement or
sales agent or any Electing Holder, promptly incorporate in a prospectus
supplement or post-effective amendment such information as is required by the
applicable rules and regulations of the Commission and as such managing
underwriter or underwriters, such agent or such Electing Holder reasonably
specifies should be included therein relating to the terms of the sale of such
Registrable Securities, including information with respect to the principal
amount of Registrable Securities being sold by such Electing Holder or agent or
to any underwriters, the name and description of such Electing Holder, agent or
underwriter, the offering price of such Registrable Securities and any discount,
commission or other compensation payable in respect thereof, the purchase price
being paid therefor by such underwriters and with respect to any other material
terms of the offering of the Registrable Securities to be sold by such Electing
Holder or agent or to such underwriters; and make all required filings of such
prospectus supplement or post-effective amendment promptly after notification of
the matters to be incorporated in such prospectus supplement or post-effective
amendment;
(xi) furnish to each Electing Holder, each placement or sales agent, if any,
therefor, each underwriter, if any, thereof and the respective counsel referred
to in Section 3(d)(vi) hereof an executed copy (or, in the case of an Electing
Holder, a conformed copy) of such Shelf Registration Statement, each such
amendment and supplement thereto (in each case including all exhibits thereto
(in the case of an Electing Holder of Registrable Securities, upon request) and
documents incorporated by reference therein) and such number of copies of such
Shelf Registration Statement (excluding exhibits thereto and documents
incorporated by reference therein unless specifically so requested by such
Electing Holder, agent or

 

12



--------------------------------------------------------------------------------



 



underwriter, as the case may be) and of the prospectus included in such Shelf
Registration Statement (including each preliminary prospectus and any summary
prospectus), in conformity in all material respects with the applicable
requirements of the Securities Act and the Trust Indenture Act and the rules and
regulations of the Commission thereunder, and such other documents, as such
Electing Holder, agent, if any, and underwriter, if any, may reasonably request
in order to facilitate the offering and disposition of the Registrable
Securities owned by such Electing Holder, offered or sold by such agent or
underwritten by such underwriter and to permit such Electing Holder, agent and
underwriter to satisfy the prospectus delivery requirements of the Securities
Act; and the Issuers hereby consent to the use of such prospectus (including
such preliminary and summary prospectus) and any amendment or supplement thereto
by each such Electing Holder and by any such agent and underwriter, in each case
in the form most recently provided to such person by the Issuers, in connection
with the offering and sale of the Registrable Securities covered by the
prospectus (including such preliminary and summary prospectus) or any supplement
or amendment thereto;
(xii) use all commercially reasonable efforts to (A) register or qualify the
Registrable Securities to be included in such Shelf Registration Statement under
such securities laws or blue sky laws of such jurisdictions as any Electing
Holder and each placement or sales agent, if any, therefor and underwriter, if
any, thereof shall reasonably request, (B) keep such registrations or
qualifications in effect (other than during any Blackout Period) and comply with
such laws so as to permit the continuance of offers, sales and dealings therein
in such jurisdictions during the period the Shelf Registration Statement is
required to remain effective under Section 2(b) above and for so long as may be
necessary to enable any such Electing Holder, agent or underwriter to complete
its distribution (as long as such distribution is commenced during the period
the Shelf Registration Statement is required to remain effective under Section
2(b) above) of Securities pursuant to such Shelf Registration Statement and
(C) take any and all other actions as may be reasonably necessary or advisable
to enable each such Electing Holder, agent, if any, and underwriter, if any, to
consummate the disposition in such jurisdictions of such Registrable Securities;
provided, however, that neither the Issuers nor the Guarantors shall be required
for any such purpose to (1) qualify as a foreign corporation in any jurisdiction
wherein it would not otherwise be required to qualify but for the requirements
of this Section 3(d)(xii), (2) consent to general service of process in any such
jurisdiction or (3) make any changes to its certificate of formation,
certificate of incorporation, limited liability company agreement or by-laws, as
applicable, or any agreement between it and its stockholders;
(xiii) use all commercially reasonable efforts to obtain the consent or approval
of each governmental agency or authority, whether federal, state or local, which
may be required to effect the Shelf Registration or the offering or sale in
connection therewith or to enable the selling holder or holders to offer, or to
consummate the disposition of, their Registrable Securities;

 

13



--------------------------------------------------------------------------------



 



(xiv) unless any Registrable Securities shall be in book-entry only form,
cooperate with the Electing Holders and the managing underwriters, if any, to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold, which certificates, if so required by any
securities exchange upon which any Registrable Securities are listed, shall be
printed, penned, lithographed or engraved, or produced by any combination of
such methods, on steel engraved borders, and which certificates shall not bear
any restrictive legends; and, in the case of an underwritten offering, enable
such Registrable Securities to be in such denominations and registered in such
names as the managing underwriters may request at least two business days prior
to any sale of the Registrable Securities;
(xv) provide a CUSIP number for all Registrable Securities, not later than the
applicable Effective Time, and use their best efforts to cause the CUSIP Service
Bureau to issue the same CUSIP number for such Registrable Securities as for the
Outstanding Securities;
(xvi) enter into one or more underwriting agreements, engagement letters, agency
agreements, “commercially reasonable efforts” underwriting agreements or similar
agreements, as appropriate, including customary provisions relating to
indemnification and contribution, and take such other actions in connection
therewith as any Electing Holders aggregating at least 25% in aggregate
principal amount of the Registrable Securities at the time outstanding shall
request in order to expedite or facilitate the disposition of such Registrable
Securities;
(xvii) whether or not an agreement of the type referred to in Section 3(d)(xvi)
hereof is entered into and whether or not any portion of the offering
contemplated by the Shelf Registration is an underwritten offering or is made
through a placement or sales agent or any other entity, (A) make such
representations and warranties to the Electing Holders and the placement or
sales agent, if any, therefor and the underwriters, if any, thereof in form,
substance and scope as are customarily made in connection with an offering of
debt securities pursuant to any appropriate agreement or to a registration
statement filed on the form applicable to the Shelf Registration; (B) obtain an
opinion of counsel (which may be in-house counsel) to the Issuers in customary
form and covering such matters, of the type customarily covered by such an
opinion, as the managing underwriters, if any, or as any Electing Holders of at
least 25% in aggregate principal amount of the Registrable Securities at the
time outstanding may reasonably request, addressed to such Electing Holder or
Electing Holders and the placement or sales agent, if any, therefor and the
underwriters, if any, thereof and dated the effective date of such Shelf
Registration Statement (and if such Shelf Registration Statement contemplates an
underwritten offering of a part or all of the Registrable Securities, dated the
date of the closing under the underwriting agreement relating thereto) (it being
agreed that the matters to be covered by such opinion shall include the good
standing of the Company and its subsidiaries; the qualification of the Company
and its subsidiaries to transact business as foreign entities in states where

 

14



--------------------------------------------------------------------------------



 



they transact business; the due authorization, execution and delivery of the
relevant agreement of the type referred to in Section 3(d)(xvi) hereof; the due
authorization, execution, authentication and issuance, and the validity and
enforceability, of the Registrable Securities, Securities or Exchange Securities
as applicable; the absence of material legal or governmental proceedings
involving the Issuers; the absence of a breach by the Company or any of its
subsidiaries of, or a default under, material agreements binding upon the
Company or any subsidiary of the Company; the absence of governmental approvals
required to be obtained in connection with the Shelf Registration, the offering
and sale of the Registrable Securities, this Exchange and Registration Rights
Agreement or any agreement of the type referred to in Section 3(d)(xvi) hereof,
except such approvals as may be required under state securities or blue sky
laws; the material compliance as to form of such Shelf Registration Statement
and any documents incorporated by reference therein and of the Indenture with
the requirements of the Securities Act and the Trust Indenture Act and the rules
and regulations of the Commission thereunder, respectively; and, as of the date
of the opinion and of the Shelf Registration Statement or most recent
post-effective amendment thereto, as the case may be, the absence from such
Shelf Registration Statement and the prospectus included therein, as then
amended or supplemented, and from the documents incorporated by reference
therein (in each case other than the financial statements and other financial
information contained therein) of an untrue statement of a material fact or the
omission to state therein a material fact necessary to make the statements
therein not misleading (in the case of such documents, in the light of the
circumstances existing at the time that such documents were filed with the
Commission under the Exchange Act)); (C) obtain a “cold comfort” letter or
letters from the independent certified public accountants of the Issuers
addressed to the selling Electing Holders, the placement or sales agent, if any,
therefor or the underwriters, if any, thereof, dated (i) the effective date of
such Shelf Registration Statement and (ii) the effective date of any prospectus
supplement to the prospectus included in such Shelf Registration Statement or
post-effective amendment to such Shelf Registration Statement which includes
unaudited or audited financial statements as of a date or for a period
subsequent to that of the latest such statements included in such prospectus
(and, if such Shelf Registration Statement contemplates an underwritten offering
pursuant to any prospectus supplement to the prospectus included in such Shelf
Registration Statement or post-effective amendment to such Shelf Registration
Statement which includes unaudited or audited financial statements as of a date
or for a period subsequent to that of the latest such statements included in
such prospectus, dated the date of the closing under the underwriting agreement
relating thereto), such letter or letters to be in customary form and covering
such matters of the type customarily covered by letters of such type;
(D) deliver such documents and certificates, including officers’ certificates,
as may be reasonably requested by any Electing Holders of at least 25% in
aggregate principal amount of the Registrable Securities at the time outstanding
or the placement or sales agent, if any, therefor and the managing underwriters,
if any, thereof to evidence the accuracy of the representations and warranties
made pursuant to clause (A) above or those contained in Section 5(a) hereof and
the compliance with or satisfaction of any agreements or conditions contained in
the underwriting agreement or other agreement entered into by the Issuers or the
Guarantors; and (E) undertake such obligations relating to expense
reimbursement, indemnification and contribution as are provided in Section 6
hereof;

 

15



--------------------------------------------------------------------------------



 



(xviii) notify in writing each holder of Registrable Securities of any proposal
by the Issuers to amend or waive any provision of this Exchange and Registration
Rights Agreement pursuant to Section 9(h) hereof and of any amendment or waiver
effected pursuant thereto, each of which notices shall contain the text of the
amendment or waiver proposed or effected, as the case may be;
(xix) in the event that any broker-dealer registered under the Exchange Act
shall underwrite any Registrable Securities or participate as a member of an
underwriting syndicate or selling group or “assist in the distribution” (within
the meaning of the Conduct Rules (the “Conduct Rules”) of the Financial Industry
Regulatory Authority, Inc. (“FINRA”) or any successor thereto, as amended from
time to time) thereof, whether as a holder of such Registrable Securities or as
an underwriter, a placement or sales agent or a broker or dealer in respect
thereof, or otherwise, assist such broker-dealer in complying with the
requirements of such Conduct Rules, including by (A) if such Conduct Rules shall
so require, engaging a “qualified independent underwriter” (as defined in such
Conduct Rules) to participate in the preparation of the Shelf Registration
Statement relating to such Registrable Securities, to exercise usual standards
of due diligence in respect thereto and, if any portion of the offering
contemplated by such Shelf Registration Statement is an underwritten offering or
is made through a placement or sales agent, to recommend the yield of such
Registrable Securities, (B) indemnifying any such qualified independent
underwriter to the extent of the indemnification of underwriters provided in
Section 6 hereof (or to such other customary extent as may be requested by such
underwriter), and (C) providing such information to such broker-dealer as may be
required in order for such broker-dealer to comply with the requirements of the
Conduct Rules; and
(xx) comply with all applicable rules and regulations of the Commission, and
make generally available to their securityholders as soon as reasonably
practicable but in any event not later than 18 months after the effective date
of such Shelf Registration Statement, an earning statement of the Company and
its subsidiaries complying with Section 11(a) of the Securities Act (including,
at the option of the Issuers, Rule 158 thereunder).
(e) In the event that the Issuers would be required, pursuant to
Section 3(d)(viii)(F) above, to notify the Electing Holders, the placement or
sales agent, if any, therefor and the managing underwriters, if any, thereof,
the Issuers shall promptly prepare and furnish to each of the Electing Holders,
to each placement or sales agent, if any, and to each such underwriter, if any,
a reasonable number of copies of a prospectus supplemented or amended so that,
as thereafter delivered to purchasers of Registrable Securities, such prospectus
shall conform in all material respects to the applicable requirements of the
Securities Act and the Trust Indenture Act and the rules and regulations of the
Commission thereunder and shall not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing. Each Electing Holder agrees that upon receipt of any notice from the
Issuers pursuant to Section 3(d)(viii)(F) hereof, such Electing Holder shall
forthwith discontinue the disposition of Registrable Securities pursuant to the
Shelf Registration Statement applicable to such Registrable Securities until
such Electing Holder shall have received copies of such amended or supplemented
prospectus, and if so directed by the Issuers, such Electing Holder shall
deliver to the Issuers (at the Issuers’ expense) all copies, other than
permanent file copies, then in such Electing Holder’s possession of the
prospectus covering such Registrable Securities at the time of receipt of such
notice.

 

16



--------------------------------------------------------------------------------



 



(f) In the event of a Shelf Registration, in addition to the information
required to be provided by each Electing Holder in its Notice Questionnaire, the
Issuers may require such Electing Holder to furnish to the Issuers such
additional information regarding such Electing Holder and such Electing Holder’s
intended method of distribution of Registrable Securities as may be required or
necessary in order to comply with the Securities Act. Each such Electing Holder
agrees to notify the Issuers as promptly as practicable of any inaccuracy or
change in information previously furnished by such Electing Holder to the
Issuers or of the occurrence of any event in either case as a result of which
any prospectus relating to such Shelf Registration contains or would contain an
untrue statement of a material fact regarding such Electing Holder or such
Electing Holder’s intended method of disposition of such Registrable Securities
or omits to state any material fact regarding such Electing Holder or such
Electing Holder’s intended method of disposition of such Registrable Securities
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing, and promptly to furnish
to the Issuers any additional information required to correct and update any
previously furnished information or required so that such prospectus shall not
contain, with respect to such Electing Holder or the disposition of such
Registrable Securities, an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing.
(g) Until the expiration of one year after the Closing Date, the Issuers will
not, and will not permit any of their “affiliates” (as defined in Rule 144) to,
resell any of the Securities that have been reacquired by any of them except
pursuant to an effective registration statement under or an exemption from the
registration requirements of the Securities Act.
4. Registration Expenses.
The Issuers agree to bear and to pay or cause to be paid promptly all expenses
incident to the Issuers’ performance of or compliance with this Exchange and
Registration Rights Agreement, including (a) all Commission and any FINRA
registration, filing and review fees and expenses including with respect to a
Shelf Registration Statement fees and disbursements of counsel for the placement
or sales agent or underwriters in connection with such registration, filing and
review, (b) all fees and expenses in connection with the qualification of the
Securities for offering and sale under the state securities and blue sky laws
referred to in Section 3(d)(xii) hereof and determination of their eligibility
for investment under the laws of such jurisdictions as any managing underwriters
or the Electing Holders may designate, including with respect to a Shelf
Registration Statement any fees and disbursements of counsel for the Electing
Holders or underwriters in connection with such qualification and determination,
(c) all expenses relating to the preparation, printing, production, distribution
and reproduction of each registration statement required to be filed hereunder,
each prospectus included therein or prepared for distribution pursuant hereto,
each amendment or supplement to the foregoing, the expenses of preparing the
Securities for delivery and the expenses of printing or producing any
underwriting agreements, agreements among underwriters, selling agreements and
blue sky or legal investment memoranda and

 

17



--------------------------------------------------------------------------------



 



all other documents in connection with the offering, sale or delivery of
Securities to be disposed of (including certificates representing the
Securities), (d) messenger, telephone and delivery expenses relating to the
offering, sale or delivery of Securities and the preparation of documents
referred in clause (c) above, (e) fees and expenses of the Trustee under the
Indenture, any agent of the Trustee and any counsel for the Trustee and of any
collateral agent or custodian, (f) internal expenses of the Issuers (including
all salaries and expenses of the Issuers’ officers and employees performing
legal or accounting duties), (g) fees, disbursements and expenses of counsel and
independent certified public accountants of the Issuers (including the expenses
of any opinions or “cold comfort” letters required by or incident to such
performance and compliance), (h) fees, disbursements and expenses of any
“qualified independent underwriter” engaged pursuant to Section 3(d)(xix)
hereof, (i) fees, disbursements and expenses of one counsel for the Electing
Holders retained in connection with a Shelf Registration, as selected by the
Electing Holders of at least a majority in aggregate principal amount of the
Registrable Securities held by Electing Holders (which counsel shall be
reasonably satisfactory to the Issuers), (j) any fees charged by securities
rating services for rating the Securities, and (k) fees, expenses and
disbursements of any other persons, including special experts, retained by the
Issuers in connection with such registration (collectively, the “Registration
Expenses”). To the extent that any Registration Expenses are incurred, assumed
or paid by any holder of Registrable Securities or any placement or sales agent
therefor or underwriter thereof, the Issuers shall reimburse such person for the
full amount of the Registration Expenses so incurred, assumed or paid promptly
after receipt of a request therefor. Notwithstanding the foregoing, the holders
of the Registrable Securities being registered shall pay all agency fees and
commissions and underwriting discounts and commissions attributable to the sale
of such Registrable Securities and the fees and disbursements of any counsel or
other advisors or experts retained by such holders (severally or jointly), other
than the counsel and experts specifically referred to above.
5. Representations and Warranties.
The Issuers represent and warrant to, and agree with, each Purchaser and each of
the holders from time to time of Registrable Securities that:
(a) Each registration statement covering Registrable Securities and each
prospectus (including any preliminary or summary prospectus) contained therein
or furnished pursuant to Section 3(d) or Section 3(c) hereof and any further
amendments or supplements to any such registration statement or prospectus, when
it becomes effective or is filed with the Commission, as the case may be, and,
in the case of an underwritten offering of Registrable Securities, at the time
of the closing under the underwriting agreement relating thereto and at the time
of sale (including a contract of sale), will conform in all material respects to
the requirements of the Securities Act and the Trust Indenture Act and the rules
and regulations of the Commission thereunder and will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading; and
at all times subsequent to the Effective Time when a prospectus would be
required to be delivered under the Securities Act, other than (A) from (i) such
time as a notice has been given to holders of Registrable Securities pursuant to
Section 3(d)(viii)(F) or Section 3(c)(iii)(F) hereof until (ii) such time as the
Issuers furnish an amended or supplemented prospectus pursuant to Section 3(e)
or Section 3(c)(iv) hereof or (B) during any Blackout Period, each such
registration statement, and each prospectus (including any summary prospectus)
contained therein or furnished

 

18



--------------------------------------------------------------------------------



 



pursuant to Section 3(d) or Section 3(c) hereof, as then amended or
supplemented, will conform in all material respects to the requirements of the
Securities Act and the Trust Indenture Act and the rules and regulations of the
Commission thereunder and will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in the light of the circumstances
then existing; provided, however, that this representation and warranty shall
not apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Issuers by a holder of Registrable
Securities expressly for use therein.
(b) Any documents incorporated by reference in any prospectus referred to in
Section 5(a) hereof, when they become or became effective or are or were filed
with the Commission, as the case may be, will conform or conformed in all
material respects to the requirements of the Securities Act or the Exchange Act,
as applicable, and none of such documents will contain or contained an untrue
statement of a material fact or will omit or omitted to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; provided, however, that this representation and warranty shall not
apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Issuers by a holder of Registrable
Securities expressly for use therein.
(c) The compliance by the Issuers with all of the provisions of this Exchange
and Registration Rights Agreement and the consummation of the transactions
herein contemplated will not conflict with or result in a breach of any of the
terms or provisions of, or constitute a default under, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any subsidiary of the Company is a party or by which the Company or
any subsidiary of the Company is bound or to which any of the property or assets
of the Company or any subsidiary of the Company is subject, nor will such action
result in any violation of the provisions of the certificate of incorporation,
as amended, certificate of formation or limited liability company agreement, as
applicable, or the by-laws of the Issuers or the Guarantors or any statute or
any order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or any subsidiary of the Company or any of their
properties; and no consent, approval, authorization, order, registration or
qualification of or with any such court or governmental agency or body is
required for the consummation by the Issuers and the Guarantors of the
transactions contemplated by this Exchange and Registration Rights Agreement,
except the registration under the Securities Act of the Securities,
qualification of the Indenture under the Trust Indenture Act and such consents,
approvals, authorizations, registrations or qualifications as may be required
under state securities or blue sky laws in connection with the offering and
distribution of the Securities.
(d) This Exchange and Registration Rights Agreement has been duly authorized,
executed and delivered by the Issuers.

 

19



--------------------------------------------------------------------------------



 



6. Indemnification.
(a) Indemnification by the Issuers and the Guarantors. The Issuers and the
Guarantors, jointly and severally, will indemnify and hold harmless each of the
holders of Registrable Securities included in an Exchange Registration
Statement, each of the Electing Holders of Registrable Securities included in a
Shelf Registration Statement and each person who participates as a placement or
sales agent or as an underwriter in any offering or sale of such Registrable
Securities against any losses, claims, damages or liabilities, joint or several,
to which such holder, agent or underwriter may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Exchange Registration Statement or Shelf Registration Statement, as the case may
be, under which such Registrable Securities were registered under the Securities
Act, or any preliminary, final or summary prospectus (including, without
limitation, any “issuer free writing prospectus” as defined in Rule 433)
contained therein or furnished by the Issuers to any such holder, Electing
Holder, agent or underwriter, or any amendment or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and will reimburse such holder, such Electing Holder,
such agent and such underwriter for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such action
or claim as such expenses are incurred; provided, however, that neither the
Issuers nor the Guarantors shall be liable to any such person in any such case
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in such registration statement, or preliminary, final or
summary prospectus (including, without limitation, any “issuer free writing
prospectus” as defined in Rule 433), or amendment or supplement thereto, in
reliance upon and in conformity with written information furnished to the
Issuers by such person expressly for use therein.
(b) Indemnification by the Holders and any Agents and Underwriters. The Issuers
may require, as a condition to including any Registrable Securities in any
registration statement filed pursuant to Section 2(b) hereof and to entering
into any underwriting agreement with respect thereto, that the Issuers shall
have received an undertaking reasonably satisfactory to it from the Electing
Holder of such Registrable Securities and from each underwriter named in any
such underwriting agreement, severally and not jointly, to (i) indemnify and
hold harmless the Issuers, the Guarantors and all other holders of Registrable
Securities, against any losses, claims, damages or liabilities to which the
Issuers, the Guarantors or such other holders of Registrable Securities may
become subject, under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon an untrue statement or alleged untrue statement of a material
fact contained in such registration statement, or any preliminary, final or
summary prospectus (including, without limitation, any “issuer free writing
prospectus” as defined in Rule 433) contained therein or furnished by the
Issuers to any such Electing Holder, agent or underwriter, or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Issuers by such Electing
Holder or underwriter expressly for use therein, and (ii) reimburse the Issuers
and the Guarantors for any legal or other expenses reasonably incurred by the
Issuers and the Guarantors in connection with investigating or defending any
such action or claim as such expenses are incurred; provided, however, that no
such Electing Holder shall be required to undertake liability to any person
under this Section 6(b) for any amounts in excess of the dollar amount of the
proceeds to be received by such Electing Holder from the sale of such Electing
Holder’s Registrable Securities pursuant to such registration.

 

20



--------------------------------------------------------------------------------



 



(c) Notices of Claims, Etc. Promptly after receipt by an indemnified party under
subsection (a) or (b) above of written notice of the commencement of any action,
such indemnified party shall, if a claim in respect thereof is to be made
against an indemnifying party pursuant to the indemnification provisions of or
contemplated by this Section 6, notify such indemnifying party in writing of the
commencement of such action; but the omission so to notify the indemnifying
party shall not relieve it from any liability which it may have to any
indemnified party otherwise than under the indemnification provisions of or
contemplated by Section 6(a) or 6(b) hereof. In case any such action shall be
brought against any indemnified party and it shall notify an indemnifying party
of the commencement thereof, such indemnifying party shall be entitled to
participate therein and, to the extent that it shall wish, jointly with any
other indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, such indemnifying party shall
not be liable to such indemnified party for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to or an admission
of fault, culpability or a failure to act by or on behalf of any indemnified
party. The indemnifying party shall not be required to indemnify the indemnified
party for any amount paid or payable by the indemnified party in the settlement
or compromise of, or entry into any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder without the written consent of the indemnifying party,
which consent shall not be unreasonably withheld.
(d) Contribution. If for any reason the indemnification provisions contemplated
by Section 6(a) or Section 6(b) hereof are unavailable to or insufficient to
hold harmless an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such indemnifying party or by such indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this Section 6(d) were determined by
pro rata allocation (even if the holders or any agents or underwriters or all of
them were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in this Section 6(d).

 

21



--------------------------------------------------------------------------------



 



The amount paid or payable by an indemnified party as a result of the losses,
claims, damages, or liabilities (or actions in respect thereof) referred to
above shall be deemed to include any legal or other fees or expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action or claim. Notwithstanding the provisions of this Section 6(d),
no holder shall be required to contribute any amount in excess of the amount by
which the dollar amount of the proceeds received by such holder from the sale of
any Registrable Securities (after deducting any fees, discounts and commissions
applicable thereto) exceeds the amount of any damages which such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission, and no underwriter shall be required
to contribute any amount in excess of the amount by which the total price at
which the Registrable Securities underwritten by it and distributed to the
public were offered to the public exceeds the amount of any damages which such
underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The holders’ and any underwriters’
obligations in this Section 6(d) to contribute shall be several in proportion to
the principal amount of Registrable Securities registered or underwritten, as
the case may be, by them and not joint.
(e) The obligations of the Issuers and the Guarantors under this Section 6 shall
be in addition to any liability which the Issuers or the Guarantors may
otherwise have and shall extend, upon the same terms and conditions, to each
officer, director and partner of each holder, agent and underwriter and each
person, if any, who controls any holder, agent or underwriter within the meaning
of the Securities Act; and the obligations of the holders and any agents or
underwriters contemplated by this Section 6 shall be in addition to any
liability which the respective holder, agent or underwriter may otherwise have
and shall extend, upon the same terms and conditions, to each officer and
director of the Issuers or the Guarantors (including any person who, with his
consent, is named in any registration statement as about to become a director of
the Issuers or the Guarantors) and to each person, if any, who controls the
Issuers within the meaning of the Securities Act.
7. Underwritten Offerings.
(a) Selection of Underwriters. If any of the Registrable Securities covered by
the Shelf Registration are to be sold pursuant to an underwritten offering, the
managing underwriter or underwriters thereof shall be designated by Electing
Holders holding at least a majority in aggregate principal amount of the
Registrable Securities to be included in such offering, provided that such
designated managing underwriter or underwriters is or are reasonably acceptable
to the Issuers.
(b) Participation by Holders. Each holder of Registrable Securities hereby
agrees with each other such holder that no such holder may participate in any
underwritten offering hereunder unless such holder (i) agrees to sell such
holder’s Registrable Securities on the basis provided in any underwriting
arrangements approved by the persons entitled hereunder to approve such
arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.

 

22



--------------------------------------------------------------------------------



 



8. Rule 144.
The Issuers covenant to the holders of Registrable Securities that to the extent
they shall be required to do so under the Exchange Act, the Issuers shall timely
file the reports required to be filed by them under the Exchange Act or the
Securities Act (including the reports under Section 13 and 15(d) of the Exchange
Act referred to in subparagraph (c)(1) of Rule 144 adopted by the Commission
under the Securities Act) and the rules and regulations adopted by the
Commission thereunder, and shall take such further action as any holder of
Registrable Securities may reasonably request, all to the extent required from
time to time to enable such holder to sell Registrable Securities without
registration under the Securities Act within the limitations of the exemption
provided by Rule 144 under the Securities Act, as such Rule may be amended from
time to time, or any similar or successor rule or regulation hereafter adopted
by the Commission. Upon the request of any holder of Registrable Securities in
connection with that holder’s sale pursuant to Rule 144, the Issuers shall
deliver to such holder a written statement as to whether it has complied with
such requirements. The fact that holders of Registrable Securities may become
eligible to sell such Registrable Securities pursuant to Rule 144 shall not
(1) cause such Securities to cease to be Registrable Securities or (2) excuse
the performance of the Issuers’ and the Guarantors’ obligations under this
Agreement, including without limitation the obligations in respect of an
Exchange Offer, Shelf Registration and Special Interest.
9. Miscellaneous.
(a) No Inconsistent Agreements. The Issuers represent, warrant, covenant and
agree that they have not granted, and shall not grant, registration rights with
respect to Registrable Securities or any other securities which would be
inconsistent with the terms contained in this Exchange and Registration Rights
Agreement.
(b) Specific Performance. The parties hereto acknowledge that there would be no
adequate remedy at law if the Issuers fail to perform any of their obligations
hereunder and that the Purchasers and the holders from time to time of the
Registrable Securities may be irreparably harmed by any such failure, and
accordingly agree that the Purchasers and such holders, in addition to any other
remedy to which they may be entitled at law or in equity, shall be entitled to
compel specific performance of the obligations of the Issuers under this
Exchange and Registration Rights Agreement in accordance with the terms and
conditions of this Exchange and Registration Rights Agreement, in any court of
the United States or any State thereof having jurisdiction.
(c) Notices. All notices, requests, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered by hand, if delivered personally or by courier, or
five business days after being deposited in the mail (registered or certified
mail, postage prepaid, return receipt requested) as follows: If to the Issuers,
to them at DynCorp International LLC, 8445 Freeport Parkway, Suite 400, Irving,
Texas 75063, Attention: Chief Financial Officer, with copies to Michael R.
Littenberg, Esq., Schulte Roth & Zabel LLP, 919 Third Avenue, New York, New York
10022, and if to a holder, to the address of such holder set forth in the
security register or other records of the Issuers, or to such other address as
the Issuers or any such holder may have furnished to the other in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.

 

23



--------------------------------------------------------------------------------



 



(d) Parties in Interest. All the terms and provisions of this Exchange and
Registration Rights Agreement shall be binding upon, shall inure to the benefit
of and shall be enforceable by the parties hereto and the holders from time to
time of the Registrable Securities and the respective successors and assigns of
the parties hereto and such holders. In the event that any transferee of any
holder of Registrable Securities shall acquire Registrable Securities, in any
manner, whether by gift, bequest, purchase, operation of law or otherwise, such
transferee shall, without any further writing or action of any kind, be deemed a
beneficiary hereof for all purposes and such Registrable Securities shall be
held subject to all of the terms of this Exchange and Registration Rights
Agreement, and by taking and holding such Registrable Securities such transferee
shall be entitled to receive the benefits of, and be conclusively deemed to have
agreed to be bound by all of the applicable terms and provisions of this
Exchange and Registration Rights Agreement. If the Issuers shall so request, any
such successor, assign or transferee shall agree in writing to acquire and hold
the Registrable Securities subject to all of the applicable terms hereof.
(e) Survival. The respective indemnities, agreements, representations,
warranties and each other provision set forth in this Exchange and Registration
Rights Agreement or made pursuant hereto shall remain in full force and effect
regardless of any investigation (or statement as to the results thereof) made by
or on behalf of any holder of Registrable Securities, any director, officer or
partner of such holder, any agent or underwriter or any director, officer or
partner thereof, or any controlling person of any of the foregoing, and shall
survive delivery of and payment for the Registrable Securities pursuant to the
Purchase Agreement and the transfer and registration of Registrable Securities
by such holder and the consummation of an Exchange Offer.
(f) Governing Law. This Exchange and Registration Rights Agreement shall be
governed by and construed in accordance with the laws of the State of New York.
(g) Headings. The descriptive headings of the several Sections and paragraphs of
this Exchange and Registration Rights Agreement are inserted for convenience
only, do not constitute a part of this Exchange and Registration Rights
Agreement and shall not affect in any way the meaning or interpretation of this
Exchange and Registration Rights Agreement.
(h) Entire Agreement; Amendments. This Exchange and Registration Rights
Agreement and the other writings referred to herein (including the Indenture and
the form of Securities) or delivered pursuant hereto which form a part hereof
contain the entire understanding of the parties with respect to its subject
matter. This Exchange and Registration Rights Agreement supersedes all prior
agreements and understandings between the parties with respect to its subject
matter. This Exchange and Registration Rights Agreement may be amended and the
observance of any term of this Exchange and Registration Rights Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only by a written instrument duly executed by the Issuers and the
holders of at least a majority in aggregate principal amount of the Registrable
Securities at the time outstanding. Each holder of any Registrable Securities at
the time or thereafter outstanding shall be bound by any amendment or waiver
effected pursuant to this Section 9(h), whether or not any notice, writing or
marking indicating such amendment or waiver appears on such Registrable
Securities or is delivered to such holder.

 

24



--------------------------------------------------------------------------------



 



(i) Inspection. For so long as this Exchange and Registration Rights Agreement
shall be in effect, this Exchange and Registration Rights Agreement and a
complete list of the names and addresses of all the holders of Registrable
Securities shall be made available as soon as reasonably practicable, but no
later than after five days’ notice, for inspection and copying on any business
day by any holder of Registrable Securities for proper purposes only (which
shall include any purpose related to the rights of the holders of Registrable
Securities under the Securities, the Indenture and this Exchange and
Registration Rights Agreement) at the offices of the Issuers at the addresses
thereof set forth in Section 9(c) above and at the office of the Trustee under
the Indenture.
(j) Counterparts. This Exchange and Registration Rights Agreement may be
executed by the parties in counterparts, each of which shall be deemed to be an
original, but all such respective counterparts shall together constitute one and
the same instrument.
If the foregoing is in accordance with your understanding, please sign and
return to us one for each of the Issuers, each of the Guarantors and each of the
Representatives plus one for each counsel counterparts hereof, and upon the
acceptance hereof by you, on behalf of each of the Purchasers, this letter and
such acceptance hereof shall constitute a binding agreement between each of the
Purchasers, the Guarantors and the Issuers. It is understood that your
acceptance of this letter on behalf of each of the Purchasers is pursuant to the
authority set forth in a form of agreement among Purchasers, the form of which
shall be submitted to the Issuers for examination upon request, but without
warranty on your part as to the authority of the signers thereof.
(Signature Page Follows)

 

25



--------------------------------------------------------------------------------



 



            Very truly yours,

DynCorp International LLC
      By:   /s/ Robert A. Krause         Name:   Robert A. Krause       
Title:   VP & Treasurer        DIV Capital Corporation
      By:   /s/ Robert A. Krause         Name:   Robert A. Krause       
Title:   VP & Treasurer        DTS Aviation Services LLC
      By:   /s/ Robert A. Krause         Name:   Robert A. Krause       
Title:   VP & Treasurer        DynCorp Aerospace Operations LLC
      By:   /s/ Robert A. Krause         Name:   Robert A. Krause       
Title:   VP & Treasurer        DynCorp International Services LLC
      By:   /s/ Robert A. Krause         Name:   Robert A. Krause       
Title:   VP & Treasurer        Dyn Marine Services LLC
      By:   /s/ Robert A. Krause         Name:   Robert A. Krause       
Title:   VP & Treasurer     

 

26



--------------------------------------------------------------------------------



 



            Dyn Marine Services of Virginia LLC
      By:   /s/ Robert A. Krause         Name:   Robert A. Krause       
Title:   VP & Treasurer        Global Linguist Solutions LLC
      By:   /s/ Curtis L. Schehr         Name:   Curtis L. Schehr       
Title:   Secretary        Services International LLC
      By:   /s/ Robert A. Krause         Name:   Robert A. Krause       
Title:   VP & Treasurer        Worldwide Humanitarian Services LLC
      By:   /s/ Robert A. Krause         Name:   Robert A. Krause       
Title:   VP & Treasurer        Worldwide Recruiting and Staffing Services LLC
      By:   /s/ Robert A. Krause         Name:   Robert A. Krause       
Title:   VP & Treasurer     

 

27



--------------------------------------------------------------------------------



 



          Accepted as of the date hereof:    
 
        Wachovia Capital Markets, LLC    
 
       
By:
  /s/ Wachovia Capital Markets, LLC
 
(Wachovia Capital Markets, LLC)    
 
        Goldman, Sachs & Co.    
 
       
By:
  /s/ Goldman Sachs
 
(Goldman, Sachs & Co.)    
 
        As Representatives of the Purchasers
set forth on Schedule I to the Purchase Agreement    

 

28



--------------------------------------------------------------------------------



 



SCHEDULE I
Guarantors
DTS Aviation Services LLC
DynCorp Aerospace Operations LLC
DynCorp International Services LLC
Dyn Marine Services LLC
Dyn Marine Services of Virginia LLC
Global Linguist Solutions LLC
Services International LLC
Worldwide Humanitarian Services LLC
Worldwide Recruiting and Staffing Services LLC

 

A-1



--------------------------------------------------------------------------------



 



Exhibit A
DynCorp International LLC
DIV Capital Corporation

INSTRUCTION TO DTC PARTICIPANTS
(Date of Mailing)
URGENT — IMMEDIATE ATTENTION REQUESTED
DEADLINE FOR RESPONSE: [DATE]*
The Depository Trust Company (“DTC”) has identified you as a DTC Participant
through which beneficial interests in DynCorp International LLC (the “Company”),
and DIV Capital Corporation (“DIV Capital” and together with the Company, the
“Issuers”) 9.500% Senior Subordinated Notes due 2013 (the “Securities”) are
held.
The Issuers are in the process of registering the Securities under the
Securities Act of 1933 for resale by the beneficial owners thereof. In order to
have their Securities included in the registration statement, beneficial owners
must complete and return the enclosed Notice of Registration Statement and
Selling Securityholder Questionnaire.
It is important that beneficial owners of the Securities receive a copy of the
enclosed materials as soon as possible as their rights to have the Securities
included in the registration statement depend upon their returning the Notice
and Questionnaire by [Deadline For Response]. Please forward a copy of the
enclosed documents to each beneficial owner that holds interests in the
Securities through you. If you require more copies of the enclosed materials or
have any questions pertaining to this matter, please contact DynCorp
International LLC, 8445 Freeport Parkway, Suite 400, Irving Texas 75063,
(817) 302-1460.

      *  
Not less than 28 calendar days from date of mailing.

 

A-1



--------------------------------------------------------------------------------



 



DynCorp International LLC
DIV Capital Corporation
Notice of Registration Statement
and
Selling Securityholder Questionnaire
(Date)
Reference is hereby made to the Exchange and Registration Rights Agreement (the
“Exchange and Registration Rights Agreement”) among DynCorp International LLC
(the “Company”), and DIV Capital Corporation (“DIV Capital” and together with
the Company, the “Issuers”) and the Purchasers named therein. Pursuant to the
Exchange and Registration Rights Agreement, the Issuers have filed with the
United States Securities and Exchange Commission (the “Commission”) a
registration statement on Form [______] (the “Shelf Registration Statement”) for
the registration and resale under Rule 415 of the Securities Act of 1933, as
amended (the “Securities Act”), of the Issuers’ 9.500% Senior Subordinated Notes
due 2013 (the “Securities”). A copy of the Exchange and Registration Rights
Agreement is attached hereto. All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Exchange and Registration Rights
Agreement.
Each beneficial owner of Registrable Securities (as defined below) is entitled
to have the Registrable Securities beneficially owned by it included in the
Shelf Registration Statement. In order to have Registrable Securities included
in the Shelf Registration Statement, this Notice of Registration Statement and
Selling Securityholder Questionnaire (“Notice and Questionnaire”) must be
completed, executed and delivered to the Issuers’ counsel at the address set
forth herein for receipt ON OR BEFORE [Deadline for Response]. Beneficial owners
of Registrable Securities who do not complete, execute and return this Notice
and Questionnaire by such date (i) will not be named as selling securityholders
in the Shelf Registration Statement and (ii) may not use the Prospectus forming
a part thereof for resales of Registrable Securities.
Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related Prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Shelf Registration Statement and
related Prospectus.
The term “Registrable Securities” is defined in the Exchange and Registration
Rights Agreement.

 

A-2



--------------------------------------------------------------------------------



 



ELECTION
The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item (3). The
undersigned, by signing and returning this Notice and Questionnaire, agrees to
be bound with respect to such Registrable Securities by the terms and conditions
of this Notice and Questionnaire and the Exchange and Registration Rights
Agreement, including, without limitation, Section 6 of the Exchange and
Registration Rights Agreement, as if the undersigned Selling Securityholder were
an original party thereto.
Upon any sale of Registrable Securities pursuant to the Shelf Registration
Statement, the Selling Securityholder will be required to deliver to the Issuers
and Trustee the Notice of Transfer set forth in Appendix A to the Prospectus and
as Exhibit B to the Exchange and Registration Rights Agreement.

 

A-3



--------------------------------------------------------------------------------



 



The Selling Securityholder hereby provides the following information to the
Issuers and represents and warrants that such information is accurate and
complete:
QUESTIONNAIRE

                  (1)   (a)   Full Legal Name of Selling Securityholder:
 
                    (b)   Full Legal Name of Registered Holder (if not the same
as in (a) above) of Registrable Securities Listed in Item (3) below:
 
                    (c)   Full Legal Name of DTC Participant (if applicable and
if not the same as (b) above) Through Which Registrable Securities Listed in
Item (3) below are Held:
 
                (2)   Address for Notices to Selling Securityholder:
 
                             
 
                             
 
                             
 
                    Telephone:        
 
         
 
        Fax:        
 
         
 
        Contact Person:        
 
         
 
   

                      (3)   Beneficial Ownership of Securities:
 
                        Except as set forth below in this Item (3), the
undersigned does not beneficially own any Securities.
 
                        (a)   Principal amount of Registrable Securities
beneficially owned:    
 
                   
 
                            CUSIP No(s). of such Registrable Securities:      
 
               
 
                        (b)   Principal amount of Securities other than
Registrable Securities beneficially owned:
 
                             
 
                   
 
      CUSIP No(s). of such other Securities:            
 
           
 
                        (c)   Principal amount of Registrable Securities which
the undersigned wishes to be included in the Shelf Registration Statement:
 
                             
 
                            CUSIP No(s). of such Registrable Securities to be
included in the Shelf Registration Statement:
 
                             
 
                    (4)   Beneficial Ownership of Other Securities of the
Issuers:
 
                        Except as set forth below in this Item (4), the
undersigned Selling Securityholder is not the beneficial or registered owner of
any other securities of the Issuers, other than the Securities listed above in
Item (3).
 
                        State any exceptions here:

 

A-4



--------------------------------------------------------------------------------



 



(5)  
Relationships with the Issuers:
     
Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Issuers (or its predecessors or affiliates) during the past three years.
     
State any exceptions here:
  (6)  
Plan of Distribution:
     
Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Registrable Securities listed above in Item (3) only as follows
(if at all): Such Registrable Securities may be sold from time to time directly
by the undersigned Selling Securityholder or, alternatively, through
underwriters, broker-dealers or agents. Such Registrable Securities may be sold
in one or more transactions at fixed prices, at prevailing market prices at the
time of sale, at varying prices determined at the time of sale, or at negotiated
prices. Such sales may be effected in transactions (which may involve crosses or
block transactions) (i) on any national securities exchange or quotation service
on which the Registered Securities may be listed or quoted at the time of sale,
(ii) in the over-the-counter market, (iii) in transactions otherwise than on
such exchanges or services or in the over-the-counter market, or (iv) through
the writing of options. In connection with sales of the Registrable Securities
or otherwise, the Selling Securityholder may enter into hedging transactions
with broker-dealers, which may in turn engage in short sales of the Registrable
Securities in the course of hedging the positions they assume. The Selling
Securityholder may also sell Registrable Securities short and deliver
Registrable Securities to close out such short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such securities.
     
State any exceptions here:

By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act and the rules and regulations thereunder, particularly
Regulation M.
In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Issuers, the Selling Securityholder agrees to
notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Exchange and
Registration Rights Agreement.
By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (6) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus. The Selling Securityholder understands that such information
will be relied upon by the Issuers in connection with the preparation of the
Shelf Registration Statement and related Prospectus.

 

A-5



--------------------------------------------------------------------------------



 



In accordance with the Selling Securityholder’s obligation under Section 3(d) of
the Exchange and Registration Rights Agreement to provide such information as
may be required by law for inclusion in the Shelf Registration Statement, the
Selling Securityholder agrees to promptly notify the Issuers of any inaccuracies
or changes in the information provided herein which may occur subsequent to the
date hereof at any time while the Shelf Registration Statement remains in
effect. All notices hereunder and pursuant to the Exchange and Registration
Rights Agreement shall be made in writing, by hand-delivery, first-class mail,
or air courier guaranteeing overnight delivery as follows:

(i)  
To the Issuers:

DynCorp International LLC
8445 Freeport Parkway, Suite 400
Irving, Texas 75063
Attention: Chief Financial Officer

(ii)  
With a copy to:

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Michael R. Littenberg, Esq.
Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Issuers’ counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Issuers and the
Selling Securityholder (with respect to the Registrable Securities beneficially
owned by such Selling Securityholder and listed in Item (3) above. This
Agreement shall be governed in all respects by the laws of the State of New
York.

 

A-6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

          Dated:                      


Selling Securityholder
(Print/type full legal name of beneficial owner of
Registrable Securities)
      By:           Name:           Title:        

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE [DEADLINE FOR RESPONSE] TO THE ISSUERS’ COUNSEL AT:
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Michael R. Littenberg, Esq.

 

A-7



--------------------------------------------------------------------------------



 



Exhibit B
NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT
[Name of Trustee]
[Name of Issuer]
c/o [Name of Trustee]
[Address of Trustee]
Attention: Trust Officer

         
 
  Re:   DynCorp International LLC
and DIV Capital Corporation (the “Issuers”)
9.500% Senior Subordinated Notes due 2013

Dear Sirs:
Please be advised that  _____  has transferred $_____  aggregate principal
amount of the above-referenced Notes pursuant to an effective Registration
Statement on Form [_____] (File No. 333-_____) filed by the Issuers.
We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied and that the above-named
beneficial owner of the Notes is named as a “Selling Holder” in the Prospectus
dated [date] or in supplements thereto, and that the aggregate principal amount
of the Notes transferred are the Notes listed in such Prospectus opposite such
owner’s name.
Dated:

            Very truly yours,
        (Name)
      By:           (Authorized Signature)             

 

B-1